Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
1.	The following Office action is in response to communications filed on 3/25/2021.  Claims 1-2, 4-10, 17-20 are currently pending within this application with claims 8-10 and 19-20 being withdrawn from further consideration.

Information Disclosure Statement
2.	The information disclosure statement(s) filed on 3/30/2021 is/are in compliance with the provisions of 37 CFR 1.97, and has/have been considered and a copy/copies is/are enclosed with this Office action.  

Rejoinder of Claims
3.	Claims 1-2, 4-10, 17-20 are allowable.  Claims 8-10 and 19-20, previously withdrawn from consideration as a result of a restriction requirement, require all the allowable limitations of an allowable claims 1 and 17. Pursuant to the procedures set forth in MPEP § 821.04(a), the restriction requirement among species I-V as set forth in the Office action mailed on 12/2/2020, is hereby withdrawn and claims 8-10 and 19-20 are hereby rejoined and fully examined for patentability under 37 CFR 1.104. In view of the withdrawal of the restriction requirement, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.

Allowable Subject Matter
4.	Claims 1-2, 4-10, 17-20 are allowed.

5.	The following is an Examiner’s statement for the reasons of allowance:

6.	Independent claims 1, 7, 17, and 18 are directed towards a method and apparatus that includes/performs the operations of at least “calculating a value of a normalization parameter for an input image through a normalization model; normalizing the input image using the calculated value of the normalization parameter; acquiring a predicted label for the normalized input image through a target model; and updating the normalization model based on a loss of the predicted label, wherein the input image is a multi-channel image comprising a first channel image and a second channel image, wherein the normalization parameter comprises a plurality of parameters for a plurality of channels corresponding to the multi-channel image, and the plurality of parameters comprises a first channel parameter corresponding to the first channel image and a second channel parameter corresponding to the second channel image, and wherein normalizing the input image comprises normalizing the first channel image using a value of the first channel parameter and normalizing the second channel ” and “calculating a value of a normalization parameter for an input image through a normalization model; normalizing the input image using the calculated value of the normalization parameter; acquiring a predicted label for the normalized input image through a target model; and updating the normalization model based on a loss of the predicted label, wherein the normalization parameter comprises a first parameter corresponding to a first pixel value range and a second parameter corresponding to a second pixel value range, and wherein normalizing the input image comprises: normalizing a value of a first pixel group including at least one pixel belonging to the first pixel value range among a plurality of pixels included in the input image, based Page 3 of 11on a value of the first parameter; and normalizing a value of a second pixel group including at least one pixel belonging to the second pixel value range among the plurality of pixels included in the input image, based on a value of the second parameter”.
  	The cited and considered prior art, specifically those relied upon in the previous Office action(s) as well as those cited in conjunction with the instant Office action, fails to anticipate or render obvious either alone or in combination with proper motivation the above mentioned claimed limitations of the instant application in conjunction with the other claimed limitations as claimed in the instant application, and therefore independent claims 1, 7, 17, and 18 are allowed.
	Claims 2, 4-10, and 19-20 are allowed for being dependent upon allowed base claims 1 and 17.



Conclusion
7.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL S OSINSKI whose telephone number is (571) 270-3949.  The examiner can normally be reached on Monday - Friday, 10:00am - 6:00pm.  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nay Maung can be reached on 571-272-7882.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



MO
/MICHAEL S OSINSKI/Primary Examiner, Art Unit 2664